Citation Nr: 0033326	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for traumatic 
arthritis of the right ankle.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1964 to 
February 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which denied reopening of the claims 
for service connection for traumatic arthritis of the right 
ankle and low back strain.

We note that, in the most recent Supplemental Statement of 
the Case dated June 2000, VARO addressed the claims directly, 
without having reopened the claims.  Where VARO essentially 
reopens and decides on the merits a previously denied claim, 
the Board is nonetheless required to address the question of 
whether new and material evidence has been submitted to 
reopen the claim.  The Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, see 38 U.S.C. § 5108, and 
before the Board may reopen such a claim, it must so find.  
What the regional office may have determined in this regard 
is irrelevant, as 38 U.S.C. § 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, it is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  Under 
38 U.S.C. § 7104 (West 1991), the Board is required to 
include in each decision "a written statement of the Board's 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record".  (Emphasis added).  Whether 
new and material evidence has been submitted to reopen a 
previously disallowed claim is a material issue.

The Board's statutory review authority when reviewing agency 
of original jurisdiction (AOD) determinations is on a de novo 
basis.  See VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
("Although statutes and regulations establish the Board of 
Veterans' Appeals as an appellate body, nonetheless, when an 
appeal is certified to the Board, the Board is required to 
conduct a de novo review of the agency of original 
jurisdiction's benefit decision.").  Accordingly, when a 
decision is appealed to the Board, the regional office 
decision is subsumed in the Board's decision, such that the 
Board's decision is the single decision made on behalf of the 
Secretary in the matter under consideration.

For the above reasons, the Board has framed the issues on 
appeal as whether new and material evidence has been 
submitted to reopen the claims for service connection.


FINDINGS OF FACT

1.  The Board in March 1990 denied service connection for 
traumatic arthritis of the right ankle because, although the 
record included a diagnosis for arthritis of the right ankle, 
there was no x-ray evidence of record confirming the 
diagnosis of arthritis.

2.  The Board in March 1990 denied service connection for 
traumatic low back disorder because there was no evidence of 
a chronic low back disability related to service.

3.  Evidence submitted since the Board's March 1990 decision 
is not new and material to the issues of service connection 
for traumatic arthritis of the right ankle and low back 
disorder as it is essentially duplicative in substance of 
previously considered evidence and does not provide a new 
factual basis for consideration of the claims.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for traumatic arthritis of the right 
ankle has not been presented.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for low back disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the appellant's claim for service connection 
for traumatic arthritis of the right ankle and low back 
disorder in March 1990.  This decision is final.  A final 
rating determination is not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 
20.1100 (1999).  Under pertinent law and regulations, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court), the Board may 
reopen and review a claim which has been previously denied 
only if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).


According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

The Board considered in its March 1990 decision service 
medical records, private treatment records dated 1982, report 
of VA examination dated December 1982, radiographic (x-ray) 
reports dated October and December 1982, report of VA 
hospitalization dated June 1984, report of VA examination 
dated January 1985, VA outpatient treatment records dated 
from 1982 to 1988, a Government Duty Status Report, and the 
transcript of hearing testimony given in September 1988.

Service medical records show that the appellant complained of 
mid lumbar back pain in July 1967, intermittent, of 1.5 
years' duration.  There was no diagnosis for low back 
disorder.  These records further show that the appellant 
sustained a gunshot wound to the right ankle, described as 
through-and-through with metaphysis of the distal tibia with 
injury to Muscle Group XII.

Post service VA and private medical records disclose back 
complaints diagnosed as lumbar strain in July 1982.  A VA x-
ray study of the right ankle in October 1982 revealed no 
evidence of arthritis.  A VA x-ray study of the lumbar spine 
in December 1982 was within normal limits.  A VA treatment 
record dated June 1984 reflects a diagnosis for arthritis of 
the right ankle secondary to trauma.  An x-ray study 
confirming this diagnosis was not associated with this 
treatment record and a VA x-ray study of the right ankle 
dated January 1985 was negative for arthritis.  Report of VA 
special examination dated January 1985 noted that the x-ray 
study of the right ankle was essentially normal.

Since the Board's March 1990 decision, the VA has received 
additional evidentiary submissions, including duplicate 
copies of service medical records and some duplicate copies 
of VA outpatient treatment records.  Specifically, VA 
outpatient treatment notes dated from 1983 to 1997 were 
received.  Some of these treatment notes are simply duplicate 
copies of those treatment notes considered by the Board in 
its previous decision; other treatment notes are duplicative 
in substance of evidence previously considered by the Board 
in that they show low back complaints and non-radiographic 
findings for arthritis of the right ankle.  We observe that a 
treatment note dated September 1987 reflects a history of 
dorsal, lumbar, and hip pain following trauma (a fall in 
1986), which was aggravated by a recent fall.  In September 
1992, the appellant requested that a VA examiner write a note 
to his employer, the Postal Service, indicating that he has 
arthritis of the right ankle secondary to a gunshot wound in 
1967 that was aggravated by standing in excess of 3 hours.  
Prepared on the appellant's behalf for his employer was a 
Statement of Patient's Treatment reflecting the requested 
information.

Other evidence received by the VA is discussed, briefly, as 
follows.  Report of VA examination dated February 1993 
diagnosed traumatic arthritis of the right ankle, by history.  
A subsequent x-ray study of the right ankle showed post 
traumatic changes of the distal right tibia, but no evidence 
of arthritis of the ankle joint was found.  Private treatment 
records dated January 1993 through May 1996 from J.M. 
Garmendia, M.D., are negative for radiographic evidence of 
arthritis of the right ankle and for a diagnosis of low back 
disorder related to service.  Reports of VA examinations in 
September 1996 and April 1997 reflect the presence of an old 
healed gunshot wound of the distal right tibia, with no 
sequelae.  X-ray studies contemporaneous with these 
examinations are negative for arthritis.  The examiner 
specifically stated in his April 1997 examination report that 
"there is no evidence of any arthritis."

In support of the appellant's claims to reopen, he submitted 
a private rheumatology consultation report dated July 1997 
from M.R. Oza, M.D.  This report reflects an impression for:  
"Polyarthritis, mainly affecting the MTP joints of the right 
foot with Achilles tendinitis and extensor tenosynovitis of 
the right ankle may suggest [the] possibility of inflammatory 
arthritis.  Possibility of post traumatic arthropathy is 
likely."  An impression for degenerative disc disease of the 
cervical and lumbar spine with secondary fibromyalgia was 
also reported.  An MRI dated January 1998 showed mild disc 
bulges of the lumbar spine.  An EMG and nerve conduction 
studies were order by R.W. Dennie, M.D., in February 1998, 
and reflect that the possibility of lumbar radiculopathy 
could not be ruled out.

Report of VA examination dated February 1998, again, showed a 
diagnosis for old healed gunshot wound of the right distal 
tibia, without residuals.  An x-ray study of the right ankle 
showed post traumatic changes of the distal right tibia, but 
no evidence of arthritis of the right ankle joint.

In January 2000, the VA received records pertaining the 
appellant's grant of Social Security Administration (SSA) 
disability benefits, based on chronic back pain syndrome and 
affective disorder.  Numerous medical documents, mostly from 
private physicians, associated with the grant of SSA benefits 
are associated with the claims folder.  These records do not 
disclose the presence of a low back disorder related to 
service by any medical professional, nor do these records 
include radiographic evidence of traumatic arthritis of the 
right ankle.  We note that a private treatment note dated 
September 1997 from Dr. Oza reflects an impression for 
seronegative rheumatoid arthritis, improving slowly.

Having carefully reviewed the evidentiary submission since 
the Board's March 1990 decision, the Board finds that the 
evidence is neither new, nor material, to the issues of 
service connection for traumatic arthritis of the right ankle 
and low back disorder.  The evidence is not new because it is 
cumulative and redundant of evidence previously considered by 
the Board, and it is not material since it does not bear 
directly and substantially upon the specific matter under 
consideration.  We note that the appellant's claims were 
previously denied because there was no radiographic evidence 
of traumatic arthritis of the right ankle and because 
competent evidence had not been presented relating the 
appellant's low back disorder to service.  No new factual 
basis for consideration of these claims has been presented.  
The recent evidentiary submissions are not so significant 
that they must be considered in order to fairly decide the 
merits of the case.

Accordingly, as new and material evidence has not been 
presented, the claims for service connection may not be 
reopened.



ORDER

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for 
traumatic arthritis of the right ankle, the claim remains 
denied.

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for low 
back disorder, the claim remains denied.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

